— Order unanimously affirmed, with costs. Memorandum: In affirming, we note that Special Term’s order directing payment by petitioner to respondent of $287.34 is premised upon petitioner’s assertion in his moving papers that the referee’s fee was $2,600. The order, however, directs payment to the referee of $2,400 and if that is the correct amount, respondent is entitled to payment of an additional $100 representing one half of the difference. This issue has not been addressed on appeal but in the interest of justice respondent is authorized, if so advised, to move at Special Term to resettle the order for the limited purpose of correcting the mathematical computation (see CPLR 2221). (Appeal from order of Supreme Court, Erie County, Bayger, J. — dissolution of corporation.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.